\\\\

§ § it § §§
.|UN §§ ii 2833
Clerk, U.S. District and

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

) BanlId.

P1aintiff apparently misunderstands the work of a federal district court. A federal court is
a court of limited jurisdiction, Kokkonen v. Guara'ian Lzfe Ins. Co. of Am., 511 U.S. 375, 377
(l994), which is restricted to hearing and deciding actual cases or controversies. "No principle is

more fundamental to the judiciary’s proper role in our system of government than the

constitutional limitation of federal-court jurisdiction to actual cases or controversies." Simon v.
Eastern Ky. Welfare Rights Organization, 426 U.S. 26, 37 (1976) (quoted in Raines v. Byra', 521
U.S. 811, 818 (1997) and Daz'mlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006)). The
complaint in this case does not identify any case or controversy. lt also does not identify any
injury the plaintiff has suffered because of defendant’s actions, which is an essential component
ofa case or controversy. See Lujan v. Defena’ers of Wildlz`fe, 54 U.S. 555, 559 (1992).
Accordingly, the complaint will be dismissed for lack of subject matter jurisdiction.

A separate order accompanies this memorandum opinion.

Date: Unit§{'§cates District Judge